DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on February 16, 2022
Claims 43, 47-50 and 55-60 are under examination.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43, 47-50 and 55-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (USP 2019/0357129).

1-42. (Canceled).

 As per Claim 43 Park teaches communication apparatus for a communication system in which network slicing is supported, the communication apparatus comprising (See Paragraph 0650 The RAN may receive a request of the UE via the transmit/receive end, and a processor of the RAN may send the request message (including the NSSAI and the priority information)):
 a controller and a transceiver (Paragraph 0074 Radio Access Network (RAN): a unit including a Node B, a Radio Network Controller (RNC) controlling the Node B, and an eNodeB in the 3GPP network. The RAN is defined at the terminal level and provides a connection to a core network..); 
wherein the controller is configured to: 
control the transceiver to receive, from another communication apparatus, as part of a handover procedure between the base station and the another base station (Paragraph 0099, 0102 The X2 control plane interface (X2-CP) is defined between two neighboring eNBs. The X2-CP performs the functions of context delivery between eNBs, control of user plane tunnel between a source eNB and a target eNB, delivery of handover-related messages, uplink load management, and so on. ), a message including an identifier for a communication device, information for a part of  network slice selection assistance information (NSSAI) for respective slice and quality of service (QoS) flow identifier (Paragraph 0237, 0238, 0338, 0343 a branching point for supporting a multi-home PDU session, QoS handling (e.g., the execution of packet filtering, gating and an uplink/downlink rate) for a user plane, uplink traffic verification (SDF mapping between a service data flow (SDF) and a QoS flow, an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).

44 - 46. (Canceled)

As per Claim 47 Park teaches Communication apparatus according to claim 43, wherein the controller is configured to perform admission control on receipt of the information for the part of the NSSAI (Paragraph 0338 Single network slice selection assistance information (S -NSSAI) identifies a network slice.).).

As per Claim 48 Park teaches Communication apparatus according to claim 43, wherein the message includes a handover request message (Paragraph 0090 a source eNB and a target eNB, delivery of handover-related messages)).

As per Claim 49 Park teaches Communication apparatus according to claim 44, wherein the controller is configured to control the transceiver to receive a further message from the another base station as part of a procedure to support dual connectivity between the  base station and the another base station (Paragraph 0003, 0322 which include dual connectivity, massive multiple input multiple output (MIMO), in-band full duplex, the case of dual connectivity (DC), two SDAP entities may be configured ).

As per Claim 50 Park teaches Communication apparatus according to claim 49, wherein the further message includes a request to add the another base station as a secondary node (Paragraph 0047 A base station in this document is regarded as a terminal node of a network).

51-54. (Canceled)

As per Claim 55 Park teaches Communication apparatus according to claim 43, wherein the information of the part of the NSSAI includes information identifying a slice type (Paragraph 0339, 0441 Slice/service type (SST): the SST indicates the operation of a network slice expected form a viewpoint of a function and service.).

As per Claim 56 Park teaches Communication apparatus according to claim 43, wherein the information for the part of the NSSAI includes information for discriminating at least one slice from another (Paragraph 0568, 0587 The NSSAI may be basically divided into the following two types..).

As per Claim 57 Park teaches Communication apparatus according to claim 43, wherein the controller is further configured to support communication of at least one communication device based on the information for the part of the NSSAI by at least one of: 
selecting appropriate slice specific core network functionality based on the information for the part of the NSSAI; and switching on slice specific on-demand system information based on the NSSAI (Paragraph 0594 As described above, the UE includes, in an Attach (or registration) request message, etc., a NSSAI value for the selection of a network slice (NS) in a procedure such as Attach (or may be referred to as `registration`). The NSSAI may include a slice/service type (e.g., V2X, IoT, eMBB (enhanced mobile broadband), etc.) and complementing information (e.g., service provider).).

As per Claim 58 Park teaches a method for a base station, is for a communication system in which network slicing is supported, the method comprising (See Paragraph 0650 The RAN may receive a request of the UE via the transmit/receive end, and a processor of the RAN may send the request message (including the NSSAI and the priority information)):
receiving, from another base station,  as part of a handover procedure between the base station and the another base station (Paragraph 0099, 0102 The X2 control plane interface (X2-CP) is defined between two neighboring eNBs. The X2-CP performs the functions of context delivery between eNBs, control of user plane tunnel between a source eNB and a target eNB, delivery of handover-related messages, uplink load management, and so on. ), a message including an identifier for a communication device, information for a part of network slice selection assistance information (NSSAI) for respective slice and a quality of service (QoS) flow identifier (Paragraph 0237, 0238, 0338, 0343 a branching point for supporting a multi-home PDU session, QoS handling (e.g., the execution of packet filtering, gating and an uplink/downlink rate) for a user plane, uplink traffic verification (SDF mapping between a service data flow (SDF) and a QoS flow, an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).


As per Claim 59 Park teaches Communication apparatus for a communication system in which network slicing is supported, the communication apparatus comprising (See Paragraph 0650 The RAN may receive a request of the UE via the transmit/receive end, and a processor of the RAN may send the request message (including the NSSAI and the priority information)):
a controller and a transceiver (Paragraph 0074 controller and antenna);
 wherein the controller is configured to: 
control the transceiver to transmit (Paragraph 0074 Radio Access Network (RAN): a unit including a Node B, a Radio Network Controller (RNC) controlling the Node B, and an eNodeB in the 3GPP network. The RAN is defined at the terminal level and provides a connection to a core network..);
 to another base station, as part of a handover procedure between the base station and the another base station (Paragraph 0099, 0102 The X2 control plane interface (X2-CP) is defined between two neighboring eNBs. The X2-CP performs the functions of context delivery between eNBs, control of user plane tunnel between a source eNB and a target eNB, delivery of handover-related messages, uplink load management, and so on. ), a message including an identifier for a communication device, information for a part of network slice selection assistance information (NSSAI) for respective slice and a quality of service (QoS) flow identifier (Paragraph 0237, 0238, 0338, 0343 a branching point for supporting a multi-home PDU session, QoS handling (e.g., the execution of packet filtering, gating and an uplink/downlink rate) for a user plane, uplink traffic verification (SDF mapping between a service data flow (SDF) and a QoS flow, an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).

As per Claim 60 Park teaches a method for a communication apparatus, for a communication system in which network slicing is supported, the method comprising  (Paragraph 0074 Radio Access Network (RAN): a unit including a Node B, a Radio Network Controller (RNC) controlling the Node B, and an eNodeB in the 3GPP network. The RAN is defined at the terminal level and provides a connection to a core network..):
 transmitting, to another base station, as part of a handover procedure between the base station and another base station (Paragraph 0099, 0102 The X2 control plane interface (X2-CP) is defined between two neighboring eNBs. The X2-CP performs the functions of context delivery between eNBs, control of user plane tunnel between a source eNB and a target eNB, delivery of handover-related messages, uplink load management, and so on. ), a message including an identifier for a communication device, information for a part of network slice selection assistance information (NSSAI) for respective slice and a quality of service (QoS) flow identifier (Paragraph 0237, 0238, 0338, 0343 a branching point for supporting a multi-home PDU session, QoS handling (e.g., the execution of packet filtering, gating and an uplink/downlink rate) for a user plane, uplink traffic verification (SDF mapping between a service data flow (SDF) and a QoS flow, an RAN selects an initial network slice that will transfer a message using an NSSAI. Single network slice selection assistance information (S -NSSAI) identifies a network slice. Each S -NSSAI is assistant information used for a network to select a specific network slice instance).

Response to Argument(s)

Applicant's argument(s) filed on October February 16, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 7 and 8 the Applicant argues in substance that: 

(A)  “Park cannot and does not teach or suggest the amended features of receiving the message “as part of a handover procedure between the base station and the another base station.”

(B)  “ Furthermore, Park does not teach or suggest a message that includes three information 1) mapping between a QoS flow and a data radio bearer and ii) QoS flow ID marking within a downlink and uplink packet.” However, Park is silent specifically how the QoS flow identifier 1s used.”
Response:

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Park explicitly discloses handover, or handoff, procedure which  is the process of transferring an ongoing call or data session from one Base station to another  core network (base station). When the mobile is between base stations, then the mobile can switch with any of the base stations, so the base stations bounce the link with the mobile back and forth. Park explicitly talk about it and displays in hi prior art.  For instance Park states that the MME manages a plurality of eNodeBs and performs signaling of the conventional gateway's selection for handover to other 2G/3G networks. Also, the MME performs such functions as security procedures, terminal-to-network session handling, idle terminal location management, and so on. Exaplme from Park. Paragraph (Paragraph 0099 the functions of context delivery between eNBs, control of user plane tunnel between a source eNB and a target eNB, delivery of handover-related messages)

• (B) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. Nowhere in the claim “Mapping” nor “a data radio bearer” is found. Applicant representative should add “Mapping” and “a data radio bearer” if desired.  Park explicitly states how the states how the function of the RLC layer includes concatenation, segmentation, reassembly of the RLC SDU, and so on. To satisfy varying Quality of Service (QoS) requested by a Radio Bearer (RB), the support of network slicing, QoS flow management and mapping to a data radio bearer, the support of a UE that is an inactive mode, the distribution function of an NAS message, an NAS node selection function, radio access network sharing, dual connectivity, and tight interworking between an NR and an E-UTRA (Paragraph 0321 The SDAP sublayer performs i) mapping between a QoS flow and a data radio bearer and ii) QoS flow ID marking within a downlink and uplink packet).

 Therefore Park reference teaches the claim limitation as currently presented. 

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988, 571-272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468